Citation Nr: 0737593	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  05-10 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for hepatitis C. 

2.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1969 to March 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2003 and February 2004 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office in St. Louis, Missouri (RO).  


FINDINGS OF FACT

1.  Since the initial grant of service connection, the 
veteran's hepatitis C has been manifested by daily fatigue, 
some weight loss, occasional nausea, loss of appetite, and 
occasional left upper quadrant pain.  The evidence of record 
also showed that there was no hepatomegaly, no malnutrition, 
no vomiting, no nausea, and no gastrointestinal disturbance. 

2.  Since the initial grant of service connection, the 
veteran's post-traumatic stress disorder (PTSD) has been 
manifested by anxiety, restricted or flat affect, depressed 
mood, intrusive memories, recurrent nightmares, sleep 
disturbance, social isolation, exaggerated startle response, 
hypervigilance, suicidal and homicidal ideation without plan 
or intent, irritability, impaired judgment, and mild short-
term memory impairment.  The evidence also showed that the 
veteran has been fully oriented with normal speech, goal-
directed thought process, and no evidence of audio or visual 
hallucinations or obsessive or ritualistic behaviors. 


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for hepatitis C have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic 
Code 7354 (2007). 

2.  The criteria for an initial evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must notify the veteran of what 
information or evidence is needed in order to substantiate 
the claim, and it must assist the veteran by making 
reasonable efforts to obtain the evidence needed.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Prior to the initial adjudication of the veteran's claims, 
the RO's letter dated in February 2003 advised the veteran of 
the foregoing elements of the notice requirements.  Although 
notice was not provided to the veteran prior to the initial 
adjudication of his claims informing him that a disability 
rating and an effective date would be assigned should the 
claims of service connection be granted, the Board finds that 
the veteran has not been prejudiced.  "In cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated-it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled."  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 491 (2006).  Further, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, to include the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the veteran has also been satisfied in 
this case.  The RO has obtained the veteran's VA treatment 
records and his service medical records.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In addition, the veteran has 
been provided with all required VA examinations.  Finally, 
there is no indication in the record that additional evidence 
relevant to the issue being decided herein is available and 
not part of the record.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of a disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that this rule does not apply here, 
because the current appeal is based on the assignment of 
initial ratings for disabilities following initial awards of 
service connection for these disabilities.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  Instead, evidence 
contemporaneous with the claim and the initial rating 
decision are most probative of the degree of disability 
existing when the initial rating was assigned and should be 
the evidence "used to decide whether an original rating on 
appeal was erroneous."  Id.  If later evidence indicates 
that the degree of disability increased or decreased 
following the assignment of the initial rating, "staged" 
ratings may be assigned for separate periods of time.  Id.

I.  Hepatitis C

In an August 2003 rating decision, the RO granted service 
connection for hepatitis C and assigned thereto an initial 
evaluation of 20 percent, effective from November 25, 2002.  
The veteran timely filed an appeal of this decision.

Under the rating criteria which govern hepatitis C, a 20 
percent rating contemplates hepatitis C that is productive of 
daily fatigue, malaise, and anorexia, without weight loss or 
hepatomegaly, requiring dietary restriction or continuous 
medication, or; incapacitating episodes, with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain, having a total duration of at 
least two weeks, but less than four weeks, during the past 
twelve-month period.  A 40 percent evaluation contemplates 
daily fatigue, malaise, and anorexia, accompanied by minor 
weight loss and hepatomegaly, or; incapacitating episodes, 
with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain, having a 
total duration of at least four weeks, but less than six 
weeks, during the past twelve-month period.  38 C.F.R. § 
4.114, Diagnostic Code 7354.  

An incapacitating episode means a period of acute signs and 
symptoms severe enough to require bed rest and treatment by a 
physician.  38 C.F.R. § 4.114, Diagnostic Code 7354, Note 
(2).  Substantial weight loss means a loss of greater than 20 
percent of the individual's baseline weight, sustained for 
three months or longer; and the term minor weight loss means 
a weight loss of 10 to 20 percent of the individual's 
baseline weight, sustained for three months or longer.  The 
term inability to gain weight means that there has been 
substantial weight loss with inability to regain it despite 
appropriate therapy.  Baseline weight means the average 
weight for the two-year period preceding the onset of the 
disease.  38 C.F.R. § 4.112 (2007). 

VA treatment records from July 2000 through December 2002 
note the veteran's complaints of fatigue, gradual weight 
loss, bilateral lower extremity weakness, mild joint 
tenderness in the hands and wrists, and occasional abdominal 
pain in the left upper quadrant.  The veteran denied 
depression, pruritis, and abdominal swelling.  A July 2000 
examination revealed no abdominal swelling or ascites, no 
hepatomegaly, and no stigmata of chronic liver disease.  The 
diagnosis was chronic hepatitis C with normal liver function 
tests.  There was no evidence of cirrhosis.  In January 2002, 
the veteran was 72 inches tall, and weighed 179 pounds.  In 
November 2002, the veteran weighed 172 pounds.

On VA examination in July 2003, the veteran was 6 feet tall 
and weighed 149 pounds.  He complained of mild chronic 
fatigue, loss of appetite, and a loss of 24 pounds.  He noted 
that his diet was "pretty general."  Physical examination 
revealed no pain or tenderness in the liver, and the liver 
was not enlarged.  There was some loss of strength and 
fatigue, and the veteran's blood pressure was low normal.  
Palmar erythema and spider angiomata were negative.  The 
diagnosis was hepatitis C, laboratory diagnosis.  The VA 
examiner noted that there was some clinical history of weight 
loss and fatigue, suggesting mild symptoms.

VA treatment records from February 2003 through January 2005 
reveal the veteran's complaints of weight loss, night sweats, 
decreased appetite, abdominal pain and swelling, generalized 
weakness, and diarrhea.  The veteran denied nausea and 
vomiting.  In July 2003, the veteran weighed 147.7 pounds.  
In September 2003, the veteran weighed 144 pounds.  
Examination revealed normal bowel sounds, no ascites, no 
hepatosplenomegaly, and no rebound.  In November 2003, the 
veteran's liver function tests were noted to be minorly 
elevated.  Liver function tests were performed again in 
February 2004, and the results were unremarkable.  A July 
2004 treatment note indicates that the veteran called to 
cancel a liver biopsy scheduled for the next day.  In January 
2005, the veteran weighed 161.7 pounds.  He denied fevers, 
chills, and night sweats.

In a March 2005 substantive appeal, the veteran stated that 
he lost a job as a result of missing too many days of work 
due to his hepatitis C.  He further indicated that he had to 
cut back his hours at his new job due to fatigue and not 
being able to handle a 40-hour workweek.

In June 2005, the veteran's employer submitted a statement in 
support of his claim.  The statement revealed that the 
veteran's 40-hour workweek was cut back to a 32-hour workweek 
at his request in order to avoid confrontations with his 
supervisor.  The statement further indicated that, although 
the veteran performed his job responsibilities in an 
acceptable manner, he had trouble following directions, and 
was argumentative.

A VA examination was performed in August 2005.  The veteran 
complained of fatigue, weight loss, and arthralgia in the 
right shoulder, knees, and fingers.  The veteran reported 
that his diet was relatively regular, but noted some 
anorexia, fatigue, and malaise, but not so much that he had 
to go to bed.  The veteran denied nausea and vomiting, and 
stated that he had not been sufficiently ill to require bed 
rest during the past 12 months.  He indicated that he is not 
receiving treatment for hepatitis C.  Upon examination, the 
veteran was well developed, tall, and somewhat subdued.  No 
scleral icterus was noted.  Examination of the abdomen 
revealed it to be scaphoid.  The liver was palpable 2 
centimeters below the right costal margin on deep inspiration 
and the margin was slightly blunted.  There was no evidence 
of spider angiomata or palmar erythema.  The diagnosis was 
hepatitis C by laboratory studies with the only clinical 
evidence of hepatitis being symptoms of fatigue and malaise 
and perhaps arthralgia of the interphalangeal joints of the 
fingers.  The VA examiner noted that the veteran lost one job 
due to missing work because of fatigue.

The Board finds that an initial evaluation in excess of 20 
percent is not supported by objective medical evidence of 
record.  The medical evidence shows that the veteran 
consistently reported daily fatigue, malaise, and weight 
loss, but has received no treatment therefore.  Hepatomegaly 
or incapacitating episodes with a duration of at least four 
weeks have not been shown by the evidence of record.  
Moreover, although the evidence of record does not provide a 
"baseline weight," medical records dated in January 2002 
indicate the veteran weighed 179 pounds.  Thereafter, in 
November 2002, the veteran weighed 172 pounds.  He weighed 
149 pounds and 147.7 pounds in July 2003.  In September 2003, 
the veteran weighed 144 pounds, and in January 2005, the 
veteran weighed 161.7 pounds.  Based on the evidence of 
record, the Board does not find "minor weight loss" as 
contemplated by 38 C.F.R. § 4.112.  Further, the medical 
evidence does not show that the veteran's symptoms have 
required bed rest, and the veteran indicated that he was not 
receiving treatment for his hepatitis C.  Accordingly, an 
initial evaluation in excess of 20 percent for hepatitis C is 
not warranted.  38 C.F.R. § 4.114, Diagnostic Code 7354.  

This is an initial rating case, following the grant of 
service connection, and thus the Board has considered whether 
"staged ratings" (i.e., different percentage ratings for 
different periods of time, based on the facts found) are 
warranted.  Fenderson, 12 Vet. App. at 119.  While there may 
have been day-to-day fluctuations in the veteran's symptoms, 
the evidence shows no distinct periods of time, since service 
connection became effective in November 2002, during which 
his hepatitis C symptoms have varied to such an extent that a 
rating greater or less than 20 percent would be warranted.

II.  PTSD

In a February 2004 rating decision, the RO granted service 
connection for PTSD and assigned thereto an initial 
evaluation of 10 percent, effective from November 25, 2002. 
The veteran subsequently filed a timely appeal of this 
decision seeking a higher initial disability rating.  In 
August 2005, the RO issued a rating decision which granted an 
increased initial evaluation of 50 percent, effective from 
November 25, 2002.  The veteran subsequently noted his 
ongoing disagreement with this evaluation.  AB v. Brown,  6 
Vet. App. 35, 38 (1993). 

The current regulations establish a general rating formula 
for mental disorders.  38 C.F.R. § 4.130.  Ratings are 
assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 38 
C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  Id.

Pursuant to Diagnostic Code 9411, PTSD is rated 50 percent 
disabling when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted where 
there is objective evidence demonstrating occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to suicidal ideation; obsessional rituals which interfere 
with routine activities, speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, or effectively; impaired impulse control, such 
as unprovoked irritability with periods of violence; spatial 
disorientation, neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and the inability to establish 
and maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

In evaluating the evidence, the Board has noted the various 
Global Assessment of Functioning (GAF) scores that clinicians 
have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
For example, a GAF score of 61-70 indicates some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  A GAF score of 51-60 
reflects moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF score of 41-50 reveals serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 31-40 reveals some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school).  DSM-IV at 46-
47.  

VA treatment records from July 2000 through December 2002 
reveal the veteran's complaints of anxiety and sleep 
disturbance.  A July 2000 treatment record notes that the 
veteran is a recovering alcoholic of 2 years.  In December 
2000, the veteran was admitted to the VA Intensive Substance 
Abuse Treatment (ISAT) program for alcohol dependence.  The 
veteran reported a 34-year history of alcohol abuse and 
dependence, and a 4-year history of cocaine use.  

February 2003 VA treatment records reveal the veteran's 
complaints of recurrent nightmares, inability to show loving 
or caring feelings, avoidance of trauma-related stimuli, 
social isolation, sleep disturbance, irritability, anger 
outbursts, and short-term memory difficulty.  The veteran 
noted that he was separated from his second wife of 11 years 
and has one son from a previous relationship.  The veteran 
further indicated that he is employed as a custodian.  The 
veteran denied having a social life, and does not go out, 
except to attend Alcoholics Anonymous meetings.  The 
diagnosis was PTSD.  

In a March 2003 VA psychological evaluation, the veteran 
complained of intrusive memories, nightmares 2 to 3 times per 
week, social isolation, feelings of detachment or 
estrangement from others, insomnia, night sweats, exaggerated 
startle response, sense of foreshortened future, 
hypervigilance, difficulty concentrating and paying 
attention, and anger management difficulties.  Upon mental 
status examination, the veteran was significantly depressed 
with a flat and restricted affect.  He avoided eye contact, 
but his speech was organized and goal-directed.  His manner 
was cooperative and appropriate, and he was tearful and 
anxious when discussing Vietnam.  He denied suicidal or 
homicidal ideation, but noted a history of passive suicidal 
ideation.  The diagnosis was PTSD.  An April 2003 VA 
treatment record noted a GAF score of 70 in October 2002.

In September 2003, the veteran participated in a VA PTSD 
examination.  He complained of recurring nightmares, sleep 
disturbance, "bad disposition," and night sweats 2 to 3 
times per week.  He reported that he is employed as a 
custodian, where he has worked for 3 years.  He further noted 
a history of alcohol abuse and legal problems, including two 
driving while intoxicated arrests and a shooting which 
resulted in his spending 5 1/2 years in a penitentiary.  He 
denied having any social relationships, hobbies, or leisure 
activities.  The VA examiner noted that the veteran was able 
to maintain gainful employment as a custodian, and was able 
to maintain routine responsibilities of self-care.  Upon 
mental status examination, the veteran was neat, clean, 
cooperative, and hyper-talkative.  His responses were 
elaborate, but relevant.  There was no impairment in thought 
process or communication, and there was good eye contact.  He 
was alert and fully oriented with an intact memory.  The 
veteran denied delusions, hallucinations, suicidal or 
homicidal ideation, and obsessive or ritualistic behavior.  
The veteran also denied panic attacks, major depression, and 
loss of impulse control.  The VA examiner diagnosed PTSD with 
marginal symptoms, mainly in the form of recurring dreams, 
poor sleep, and night sweats.  A GAF score of 70 was 
assigned, and the examiner noted that the veteran's PTSD was 
mild enough not to interfere with gainful employment, 
although it is a source of difficulty in social functioning.

VA treatment records from June 2003 through January 2005 
reveal treatment mainly for alcohol abuse.  In November 2003, 
the veteran presented for alcohol detoxification.  He noted 
that his last period of sobriety lasted for 3 years and ended 
8 months before.  He denied suicidal or homicidal ideation, 
but complained of depression, sleep disturbance, weight loss, 
poor appetite, anhedonia, and poor concentration.  He also 
noted current stressors including the death of his mother and 
the death of his wife.  Upon mental status examination, the 
veteran was disheveled, somnolent but easily arousable, 
cooperative, and intoxicated.  He was alert and fully 
oriented with fair eye contact, and his speech was slowed in 
rate and volume.  His mood was "bad," and his affect was 
depressed.  His thought process was linear, and he denied 
hallucinations.  There was no evidence of delusions, and 
insight and judgment were fair.  The diagnosis was alcohol 
abuse, history of polysubstance abuse, substance induced mood 
disorder, rule out adjustment disorder or major depressive 
disorder.  A GAF score of 35 was assigned.  The veteran was 
admitted for alcohol detoxification and mood stabilization.  
In December 2003, the veteran denied using alcohol since his 
admission for detoxification in November 2003.  He reported 
being unhappy and stressed because he was working the night 
shift and had trouble sleeping during the daytime.  

A January 2004 VA treatment record notes that the veteran 
reported that he "broke [his] sobriety again."  The veteran 
complained of depression, weight loss, poor sleep, poor 
appetite, poor concentration, and anhedonia.  He further 
indicated that he experiences suicidal ideation without plan 
or intent, and some homicidal ideation.  He denied 
hallucinations and manic-type symptoms, but admitted anxiety.  
Upon mental status examination, the veteran was fairly 
groomed, drowsy but awake, cooperative but vague with some 
information, and had fair eye contact.  His speech was slowed 
in rate and volume, his mood was depressed, and his affect 
was depressed.  His thought process was linear, he was alert 
and fully oriented, his memory was intact, and his 
concentration was fair.  Insight and judgment were also fair.  
The diagnosis was alcohol abuse/dependence, history of 
polysubstance abuse, substance induced mood disorder, and 
rule out adjustment disorder or major depressive disorder.  A 
GAF score of 35 was assigned.  Upon discharge, the diagnosis 
was alcohol dependence and substance induced mood disorder, 
and a GAF score of 60 was assigned.

February 2004 VA treatment records note that the veteran was 
drinking again and he requested substance abuse treatment.  
The veteran complained of anhedonia, social isolation, low 
energy, insomnia, and sad mood.  Upon mental status 
examination, the veteran's grooming and hygiene were fair, 
and his attention and concentration were intact.  His manner 
of relating was superficial, and he maintained good eye 
contact.  His speech was unremarkable, his mood was "ok," 
and his affect was euthymic but restricted.  His thought 
process was linear, and there was no evidence of 
hallucinations or delusions.  The veteran denied suicidal or 
homicidal ideations.  Impulse control and judgment were 
tenuous by history, and insight was fair.  The diagnosis was 
alcohol dependence and polysubstance abuse.  A GAF score of 
55 was assigned.

An April 2004 VA treatment record notes the veteran's 
complaints of irritability, difficulties at work, and 
relationship problems.  The veteran reported that he was 
working the night shift as a custodian, but even this caused 
more interaction with people than he could handle.  He also 
reported that he had a new girlfriend.

In an April 2005 substantive appeal, the veteran stated that 
he experiences recurring dreams and nightmares, has trouble 
getting along with others, does not function well under 
stress, and has problems with anxiety and nervousness.  The 
veteran further stated that these problems contributed, in 
part, to his termination from his previous job, and to having 
his hours cut back at his current job.  The veteran concluded 
that his PTSD caused his alcohol dependence and abuse 
problems.

In June 2005, the veteran's employer submitted a statement in 
support of his claim.  The statement revealed that the 
veteran's 40-hour workweek was cut back to a 32-hour workweek 
at his request in order to avoid confrontations with his 
supervisor.  The statement further indicated that, although 
the veteran performed his job responsibilities in an 
acceptable manner, he had trouble following directions, and 
was argumentative.

In August 2005, the veteran participated in a VA PTSD 
examination.  He reported irritability, social isolation, 
anxiety, fear, recurrent nightmares, markedly diminished 
interest in significant activities, feelings of detachment 
and estrangement from others, sleep disturbance, anger 
outbursts, and exaggerated startle response.  He also 
indicated suicidal and homicidal ideation without plan or 
intent.  Upon mental status examination, the veteran was 
clean and neatly groomed with normal speech.  His mood was 
anxious, happy, agitated, depressed, and fearful, and his 
affect was labile.  He was alert and fully oriented, and his 
thought process was unremarkable.  His judgment was impaired, 
and he reported panic attacks a couple of times per week.  He 
reported phobias, but no delusions.  His recent and immediate 
memory were mildly impaired.  The VA examiner diagnosed PTSD, 
and a GAF score of 50 was assigned.

Based on the analysis of the evidence as outlined below, the 
Board finds that the evidence does not support an initial 
disability rating in excess of 50 percent for the veteran's 
service-connected PTSD.

GAF scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Carpenter, 8 Vet. App. 
at 242.  The veteran's GAF score of 35 reflects some 
impairment in reality testing or communication or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood.  The veteran's GAF 
score of 50 indicates serious symptoms or any serious 
impairment in social, occupational, or school functioning.  
The veteran's GAF score of 55 reflects moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning.  The veteran's GAF scores of 70 reveal some mild 
symptoms or some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well, 
and has some meaningful interpersonal relationships.  See 
DSM-IV at 46-47.  Although GAF scores are important in 
evaluating mental disorders, the Board must consider all the 
pertinent evidence of record and set forth a decision based 
on the totality of the evidence in accordance with all 
applicable legal criteria.  See Carpenter, 8 Vet. App. at 
242.  Accordingly, an examiner's classification of the level 
of psychiatric impairment, by word or by a GAF score, is to 
be considered but is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation 
is to be based on all the evidence that bears on occupational 
and social impairment.  Id.; see also 38 C.F.R. § 4.126 
(2007); VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995). 

The veteran reported depression, anxiety, sleep disturbance, 
irritability, exaggerated startle response, social isolation, 
nightmares, intrusive memories, hypervigilance, panic attacks 
a couple of times per week, concentration difficulties, and 
short-term memory impairment.  He also reported avoidance of 
trauma-related stimuli, anger outbursts, detachment and 
estrangement from others, night sweats, sense of 
foreshortened future, diminished interest in significant 
activities, anhedonia, and suicidal and homicidal ideation 
without plan or intent.  The medical evidence showed that the 
veteran was regularly cooperative, alert and fully oriented, 
had no impairment of thought process or communication, had 
normal speech that was occasionally slowed in rate and 
volume, good hygiene, no obsessive or ritualistic behavior, 
fair insight, and fair concentration.  The medical evidence 
also showed that the veteran was depressed, had a flat, 
restricted, depressed, or labile affect, avoided eye contact, 
had mild short-term memory impairment, and impaired judgment.  
The veteran works the night shift as a custodian, and 
reported significant social isolation and relationship 
difficulties.  

With consideration of the entire record, the Board finds that 
the evidence does not show that the veteran's PTSD meets the 
criteria for the next higher disability rating of 70 percent 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  While 
there is evidence that the veteran has had suicidal and 
homicidal ideation and may have an inability to establish and 
maintain effective relationships, there is no showing of 
obsessional rituals which interfere with routine activities, 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, or effectively; 
impaired impulse control, such as unprovoked irritability 
with periods of violence; spatial disorientation, neglect of 
personal appearance and hygiene; or difficulty in adapting to 
stressful circumstances, including work or a work-like 
setting.  38 C.F.R. § 4.130, Diagnostic Code 9411.  
Accordingly, an initial rating in excess of 50 percent for 
PTSD is not warranted.  Id.

This is an initial rating case, following the grant of 
service connection, and thus the Board has considered whether 
"staged ratings" (i.e., different percentage ratings for 
different periods of time, based on the facts found) are 
warranted.  Fenderson, 12 Vet. App. at 119.  While there may 
have been day-to-day fluctuations in the veteran's mood 
disorder, the evidence shows no distinct periods of time, 
since service connection became effective in November 2002, 
during which his PTSD has varied to such an extent that a 
rating greater or less than 50 percent would be warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

An initial rating in excess of 20 percent for hepatitis C is 
denied.

An initial evaluation in excess of 50 percent for PTSD is 
denied. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


